DETAILED ACTION
In response to remarks filed on 17 June 2021
Status of Claims
Claims 1-6 and 8-24 are pending;
Claims 1-3, 5, 6, 9-11, 13, 15, 20, 21, 23 and 24 are currently amended;
Claims 4, 8, 12, 14, 16-19 and 22 were previously presented;
Claim 7 is cancelled;
Claims 1-6 and 8-24 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 17 June 2021 have been fully considered and they are moot since a new reference has been incorporated to address the new limitation presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmke et al (European Patent Publication No. 2,546,829) in view of Ward (U.S. Patent Application Publication No. 2013/0056270).
As to Claim 1, Dahmke discloses a watercraft (Figure 1), comprising: 
A hull (#9),
An introduction installation (Paragraph 0015) for an object to be anchored in the water, said introduction installation being disposed on said hull,
A first compressed-air distribution installation (Paragraph 0019) comprising a multiplicity of mutually spaced apart outflow openings (#4, #5) and a horizontal extent,
At least one compressor (#6) having at least one compressed-air line which leads into the water and is coupled to at least one compressed-air distribution installation which has a horizontal extent (Figure 1), 
Wherein the hull has at least two sub-hulls (Annotated figure A, “first subhall”, “second subhall”) which are disposed so as to be mutually spaced apart and connected to one another (Figure 1),
Wherein the hull has a void (Annotated figure A, “void”) which is situated between the sub-hulls;
Wherein the first compressed-air distribution installation is configured for generating a first bubble curtain (Paragraph 0019) below the hull circumferentially surrounding the void at least partially as well as the introduction installation or the object to be anchored in the water (Figures 1 and 3).
However, Dahmke is silent about a second compressed-air distribution installation extending about an external circumference of the hull, and the least one compressor having at least one compressed-air line which leads into the water and is coupled to the first and second compressed-air distribution installations, wherein the second compressed-air distribution installation is configured for generating a second bubble curtain about the external circumference of the hull. Ward discloses a first compressed-air distribution installation (All #372a grouped together) configured for generating a first bubble curtain (Paragraph 0031) surrounding the void of a hull (#370) and a second compressed-air distribution installation (All #372b grouped together) extending about an external circumference of the hull (#370), and the least one compressor having at least one compressed-air line which leads into the water and is coupled to the first and second compressed-air distribution installations, wherein the second compressed-air distribution installation is configured for generating a second bubble curtain (Paragraph 0031) about the external circumference of the hull (#370). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second compressed-air distribution installation extending about an external circumference of the hull, and the least one compressor having at least one compressed-air line which leads into the water and is coupled to the first and second compressed-air distribution installations, wherein the second compressed-air 

    PNG
    media_image1.png
    1349
    1795
    media_image1.png
    Greyscale

Figure A. Watercraft (Dahmke)
As to Claim 2, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation has a closed circumference (Figure 1).
Claim 3, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation is configured as a tube or hose (Figure 1).
As to Claim 4, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the multiplicity of mutually spaced apart outflow openings (#4) are configured having identical mutual spacings.
As to Claim 5, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches further comprising ballast installations (It is inherent that a ballast structure must be placed the bottom to keep the structure in an extended position towards the seafloor) disposed on the at least one compressed-air distribution installation.
As to Claim 6, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation is fastened so as to lowerable on the hull by one or more holding installations (#3).
As to Claim 8, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the void is surrounded by the at least two sub-hulls (Left and right of opening of #9), or has at least one lateral access.
As to Claim 9, Dahmke as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation surrounds the circumference of the void (Figure 3), or while bridging the at least one lateral access configures a circumferentially closed bubble curtain.
As to Claim 10, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches further comprising at least one support element (#2 and #3) selected from the group consisting of, in particular a net, a tubular steel construction, plates and/or meshes (#2), wherein the at least one support element is configured to laterally surround surrounding the object to be anchored is/are disposed below the hull.
As to Claim 11, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches wherein the at least one support element (#2 and #3) comprises a plurality of support elements (#3) wherein the plurality of support elements disposed in a 
As to Claim 12, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches further comprising gas-filled flexible damper elements (#2) fastened to one or more support elements (#2 and #3) of the at least one support element or the support elements.
As to Claim 13, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches wherein the bubble curtain (Paragraph 0019) surrounds the at least one support element and/or is surrounded by the at least one support element.
As to Claim 14, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches wherein the at least one support element is fastened to a frame (#9).
As to Claim 15, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation is mounted on or in a frame (#2) comprising or comprised of from a dimensionally stable material.
As to Claim 16, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame has a U-profile, an H-profile, and/or a T-profile (#2).
As to Claim 17, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame (#2) is configured so as to be foldable or collapsible.
As to Claim 18, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame is constructed from interconnected segments (#2 is a double wall sheath. Each wall is a segment), wherein the connection points of the interconnected segments permit a mutual relative movement of the interconnected segments.
Claim 19, Dahmke as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Dahmke as modified also teaches wherein the frame for opening and closing is assigned a drive (It is inherent that the frame #2 requires a drive to extend and retract).
As to Claim 20, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the multiplicity of mutually spaced apart outflow openings (#4, #5) are disposed on the at least one compressed-air distribution installation so as to be oriented in dissimilar directions (#4 aims to the opposite direction of #5).
As to Claim 21, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Dahmke is silent about wherein the at least one compressed-air distribution installation includes a plurality of compressed-air distribution installations disposed at dissimilar heights. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to comprise a plurality of compressed-air distribution installations disposed at dissimilar heights, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
As to Claim 22, Dahmke as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Dahmke as modified also teaches wherein at least some of the plurality of compressed-air distribution installations at dissimilar heights have dissimilarly sized outflow openings (#4) and/or dissimilarly high internal pressures.
As to Claim 23, Dahmke discloses a compressed-air distribution installation for fastening to a watercraft having a hull comprising two sub-hulls (Annotated figure A) which are disposed so as to be mutually spaced apart with a void (Annotated figure A) situated between the two sub-hulls, said compressed-air distribution installation comprising a multiplicity of spaced apart outflow openings (#4, #5) configured for generating a first bubble curtain (Paragraph 0019) below the hull circumferentially surrounding the void.
However, Dahmke is silent about the compressed-air distribution installation generating a second bubble curtain about an external circumference of the hull. Ward discloses a first compressed-air distribution installation (All #372a grouped together) configured for generating a first bubble curtain (Paragraph 0031) surrounding the void of a hull (#370) and a second compressed-air distribution 
As to Claim 24, Dahmke as modified teaches the invention of Claim 23 (Refer to Claim 23 discussion). Dahmke as modified also teaches further comprising at least one frame (#2) which is configured so as to be buoyant and lowerable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678